Filed 1/22/14 P. v. Addison CA1/5


             NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE



THE PEOPLE,
         Plaintiff and Respondent,                                       A135800
                   v.
STEVE ADDISON,                                                           (Contra Costa County
                                                                         Super. Ct. No. 05-111676-3)
         Defendant and Appellant.

         Appellant Steve Addison was convicted after a jury trial of one count of
possession of cocaine base (Health & Saf. Code, § 11350) and one count of possession of
heroin (id.). On appeal, he contends (1) allowing a prosecution witness to refuse to
testify in front of the jury violated his constitutional rights; (2) a jury instruction
regarding accomplice testimony was error; (3) the admission of evidence regarding
uncharged acts was error; and (4) he is entitled to additional presentence conduct credits.
We affirm.
                                                  BACKGROUND
         Along with codefendant Undeener Foots, appellant was charged with possession
of cocaine base for sale (Health & Saf. Code, § 11351.5; count one) and possession of
heroin for sale (id., § 11351; count two). In addition, Foots was charged with sale or
transportation of cocaine base (Health & Saf. Code, § 11352, subd. (a); count three), and
appellant and Foots were each charged separately with possession of ammunition as a

                                                             1
felon (Pen. Code, former § 12316, subd. (b)(1); counts four & five, respectively). Foots
pled no contest to the charges against her; appellant proceeded to trial.
       At appellant’s trial, police officers testified to executing a search warrant on
March 18, 2011, targeting a specified apartment in Richmond (the apartment), Foots, and
appellant. The officers had conducted surveillance on the apartment since February
2011, but had not seen appellant at the apartment during that time. Appellant and Foots
had not been seen together during the surveillance. However, both appellant and Foots,
separately, had been seen driving a Lexus associated with the apartment.
       On March 18, 2011, the officers detained and searched Foots after she left the
apartment. She was carrying cocaine base, over $300 in small bills, and two cell phones.
The officers then knocked on the apartment door, announcing they were police. There
was no response and they entered the door using a key. Appellant was in the kitchen,
wearing pants but no shirt. A search of appellant revealed no indications of criminal
activity.
       The officers searched the apartment, finding cocaine base and heroin hidden in the
back of the freezer. A working digital scale with cocaine residue on it and a plastic
baggie containing a cutting agent were found on a kitchen cabinet shelf. Razor blades
with cocaine residue on them and two cut straws were found in a kitchen drawer. The
officers also found in the kitchen plastic baggies, a bag of balloons, and a coffee grinder
containing drug residue. In a closet, the officers found a sock containing unexpended
ammunition.
       The police saw both male and female clothing in a closet. In the living area, a
paper grocery bag held several pieces of paperwork for appellant; however, none of these
documents were addressed to appellant at the apartment’s address. More of appellant’s
paperwork and almost $300 in cash were found on a wall heater next to the bed.
Appellant’s California identification card and cell phone lay at the foot of the bed. An
officer asked appellant where the Lexus keys were. Appellant replied the keys were
hanging in the kitchen. The officer found a set of keys, including a Lexus key and keys
to the apartment, hanging on a fire extinguisher mount in the kitchen.

                                              2
       Foots waived her Miranda rights1 and an officer took a written statement from her.
This statement was not admitted at trial and the officer did not testify as to its substance,
but she did testify as to the topics of her questions to Foots. As discussed in more detail
below, Foots was called as a witness at appellant’s trial, answered questions about her no
contest plea, and otherwise refused to answer the prosecutor’s questions.
       The prosecution also submitted evidence about a 2002 incident for which
appellant pled guilty to the sale of a controlled substance. In the 2002 incident, an
undercover officer approached appellant on the street seeking to buy rock cocaine.
Appellant obtained the cocaine from another man, who spit it out of his mouth; appellant
then sold the cocaine to the undercover officer.
       No witnesses testified for the defense. However, the defense presented
documentary evidence showing the apartment was rented in Foots’s name alone, and
appellant’s California Department of Motor Vehicle records contained no record of a
Lexus or the apartment.
       The jury found appellant guilty on counts one and two of the lesser included
offenses of possession of cocaine base (Health & Saf. Code, § 11350) and possession of
heroin (id.), respectively. The jury found appellant not guilty of possession of
ammunition as a felon (count four).
                                       DISCUSSION
I. Foots’s Refusal to Testify
       A. Background
       Prior to appellant’s trial, Foots, through her attorney, indicated her intent to invoke
her Fifth Amendment right to avoid self-incrimination because she had not yet been
sentenced in this case and because she had a pending federal parole violation case
involving the same underlying conduct. The prosecutor then sought, and obtained, an
immunity order providing, “no statements or testimony, nor information derived from
[Foots’s] statements or testimony in this case may be used in any criminal prosecution


1   Miranda v. Arizona (1966) 384 U.S. 436.
                                              3
against the witness.” Foots’s attorney argued this immunity was not coextensive with her
Fifth Amendment protections; the trial court disagreed.
       The prosecution called Foots as a trial witness and she invoked her Fifth
Amendment rights. Her attorney sat next to her and stated on the record, “depending on
the question, if it possibly would tend to incriminate . . . Foots, I would be advising her to
take the Fifth Amendment,” as “I don’t believe that the protections afforded in the grant
of immunity offer her the same protections as the Fifth Amendment.” Foots answered
questions about her no contest plea but refused to answer any questions about appellant
or the March 18, 2011 incident, even though the trial court ordered her to respond. The
questions posed by the prosecutor about appellant were: “I wanted to ask you if on March
18th, 2011, you lived with [appellant] at [the apartment]”; “on March 18th, 2011 . . . did
[appellant] have access to [the apartment]”; and “in March of [2011], were you involved
in a dating relationship with [appellant]?” When Foots confirmed she would refuse to
answer any questions about “the events of March 18th, 2011” and “any relationship that
occurred between [her] and [appellant],” the prosecutor ended his questioning. The trial
court held Foots in contempt of court for her refusal to answer.
       Although the trial court instructed the jury it could not consider for any reason the
fact that appellant did not testify, it provided no instruction regarding permissible or
impermissible inferences from Foots’s refusal to testify. The prosecutor’s initial closing
statement referred to Foots’s refusal to testify but did not urge the jury to draw any
specific inference from that fact: “You . . . got to see . . . Foots testify here in court. You
got to see how she responded to questions, her demeanor, and you also heard that she was
held in contempt for her refusal to answer questions. [¶] These are some of the facts you
can use to help you to get a sense about what this case[] is about.”
       In appellant’s closing statement, his counsel argued, “Now, the district attorney is
trying to imply that she’s trying to help him out. That’s why she’s not testifying. And
that implication is serious because it implies if she were to testify, she would testify to
things that would be helpful to [the district attorney]. And we don’t know that. There are
many reasons why someone might not want to participate in court, and all of them are

                                               4
speculation, me, the [district attorney], for any of you, to figure out why she doesn’t say
anything. [¶] . . . Maybe she has other legal problems we don’t know about. Maybe —
how about the actual reason that she gave us about why she doesn’t want to testify? She
hasn’t been sentenced yet in this county. She’s pending sentencing. She’s not been
punished yet for her admission.”
       In rebuttal, the prosecutor responded, “With respect to . . . reasons . . . Foots would
not want to testify, remember, she was given immunity. She was not going to be —
nothing she says here will be used against her. So regardless of whether or not she has a
pending sentencing, she’s required by law to answer questions. That’s why she was held
in contempt of court. It’s this partnership that’s in place. There’s a reason she didn’t
want to answer any questions.”
       B. Right to Due Process and a Fair Trial
       Appellant first argues the trial court erred by allowing the jury to witness and draw
a negative inference from Foots’s refusal to testify, and such error violated his right to
due process and a fair trial. We conclude appellant has not demonstrated such a violation
occurred.
       Appellant initially argues Foots properly invoked her Fifth Amendment rights
despite the grant of immunity. A witness’s testimony may be compelled by a grant of
“immunity from use of the compelled testimony in subsequent criminal proceedings, as
well as immunity from use of evidence derived from the testimony,” because such
immunity is “coextensive with the [Fifth Amendment] privilege [against compulsory self-
incrimination] and suffices to supplant it.” (Kastigar v. United States (1972) 406 U.S.
441, 442, 462 (Kastigar).) A grant of immunity is enforceable in all jurisdictions, state
and federal. (Murphy v. Waterfront Comm’n. (1964) 378 U.S. 52, 77-78.)
       Appellant contends the “precise contours of what constituted the use forbidden
under the grant of immunity was less than clear” but does not identify any particular
flaw; the grant plainly prohibited the use of “statements or testimony, [or] information
derived from [Foots’s] statements or testimony in this case . . . in any criminal
prosecution against the witness.” Appellant also notes the grant of immunity did not

                                              5
foreclose the possibility of a future federal prosecution based on independently derived
evidence. However, the grant of immunity is still coextensive with the Fifth Amendment
because “[b]oth the [immunity] and the Fifth Amendment allow the government to
prosecute using evidence from legitimate independent sources.” (Kastigar, supra, 406
U.S. at p. 461.) Accordingly, appellant has not demonstrated error in the trial court’s
determination that Foots improperly invoked her Fifth Amendment rights.2
       Appellant next argues the trial court impermissibly allowed the jury to draw a
negative inference from Foots’s refusal to testify. “When a ‘court determines a witness
has a valid Fifth Amendment right not to testify, it is . . . improper to require him [or her]
to invoke the privilege in front of a jury; such a procedure encourages inappropriate
speculation on the part of jurors about the reasons for the invocation. An adverse
inference, damaging to the defense, may be drawn by jurors despite the possibility the
assertion of privilege may be based upon reasons unrelated to guilt. These points are well
established by existing case law. [Citation.] But where a witness has no constitutional or
statutory right to refuse to testify, a different analysis applies. Jurors are entitled to draw
a negative inference when such a witness refuses to provide relevant testimony.’
[Citation.]” (People v. Morgain (2009) 177 Cal. App. 4th 454, 466 (Morgain).)
       In Morgain, the defendant’s girlfriend refused to testify at trial, despite a grant of
immunity. (Morgain, supra, 177 Cal.App.4th at p. 460.) She had previously spoken to
the police, and the prosecutor asked her questions about her prior statement to the police
and about whether the defendant had confessed committing the crime to her. (Id. at
pp. 460-462.) The trial court subsequently struck the witness’s testimony, but allowed
the prosecutor to argue to the jury that she refused to testify because she was protecting
the defendant. (Id. at p. 462.) The Court of Appeal rejected the defendant’s contention

2   That Foots may have believed she was properly invoking her Fifth Amendment rights,
as appellant argues, does not alter our analysis because “[i]t is ‘the duty of [the] court’ ”
— not the witness — “ ‘to determine the legitimacy of a witness’[s] reliance upon the
Fifth Amendment. [Citation.]’ [Citation.]” (People v. Lopez (1999) 71 Cal. App. 4th
1550, 1554 (Lopez).) Appellant was entitled to argue to the jury, as he did, that this was
the reason for her refusal to testify.
                                               6
that this violated his due process rights: Because the witness had no right to refuse to
testify, “the prosecutor was entitled to urge the jury to draw an adverse inference about
why she refused to testify. [Citation.] Accordingly, we conclude the court did not violate
appellant’s confrontation or due process rights when it permitted the prosecutor to argue
[the witness] refused to testify to protect her boyfriend and the father of her child.
[Citation.]” (Id. at pp. 467-468.) Morgain relied on Lopez, supra, 71 Cal. App. 4th 1550,
1555-1556, which held the jury could consider the defendant’s fellow gang member’s
unwarranted refusal to testify “as evidence relevant to demonstrate exactly what the gang
expert had opined: that gang members act as a unit to advance the cause of the gang and
to protect their members,” and People v. Sisneros (2009) 174 Cal. App. 4th 142, 152,
which held the jury could conclude a fellow gang member’s unwarranted refusal to
testify “was motivated, at least in significant part, by fear of gang retribution.”
       Appellant argues these cases are distinguishable because the inferences there “did
not rest on the refusal to testify alone,” but rather were supported by “other competent
evidence” making the inferences reasonable ones. We cannot conclude the inference
sought here — that Foots refused to testify because she and appellant were in a
“partnership” — was unreasonable. It was supported by other, albeit circumstantial,
evidence. The presence in the apartment of appellant, his belongings, and men’s
clothing, as well as evidence that appellant had driven a car associated with the
apartment, are evidence from which a reasonable trier of fact could infer appellant lived
in the apartment with Foots.
       C. Right to Confront Witnesses
       Appellant next contends the prosecutor’s questioning of Foots violated his right to
confront witnesses under the Sixth Amendment to the United States Constitution. We
disagree.3
       “Under the confrontation clause of the Sixth Amendment, a defendant has the
right to confront and cross-examine witnesses presented against him. [Citation.] A

3    It is not clear whether this objection was properly raised below. Because we conclude
it is without merit, we assume without deciding it was so raised.
                                              7
defendant’s confrontation rights may be violated where a prosecutor examines a
recalcitrant witness and poses questions that relate to prior statements made by that
witness, in circumstances where the witness’s recalcitrance effectively prevents cross-
examination concerning those prior statements. [Citations.]” (Morgain, supra, 177
Cal.App.4th at p. 463.)
       Appellant relies on Douglas v. Alabama (1965) 380 U.S. 415 (Douglas) and
People v. Shipe (1975) 49 Cal. App. 3d 343 (Shipe). In both cases, a witness made a
statement to law enforcement regarding the defendant’s involvement in the crime, and
then refused to testify at trial. (Douglas, at pp. 416-417; Shipe, at pp. 345-346.) The
prosecutors nonetheless questioned the witnesses with leading questions implicating the
defendants. In Douglas, the prosecutor read a series of sentences purportedly from the
witness’s prior statement, followed by the question, “Did you make that statement?”
(Douglas, supra, at pp. 416-417.) In Shipe, the prosecutor asked specific questions
detailing facts about the alleged crime, prefaced by, “Is it not true that . . . .” (Shipe,
supra, at pp. 346-349). The questioning in these cases was held to violate the
defendants’ Sixth Amendment rights because a prosecutor “may not, under the guise of
cross-examination, get before the jury what is tantamount to devastating direct
testimony” that is not subject to cross-examination. (Shipe, at p. 349; see also Douglas,
at pp. 419-420.)
       Douglas and Shipe are distinguishable. In Douglas, “[a]lthough the [prosecutor’s]
reading of [the witness’s] alleged statement, and [the witness’s] refusals to answer, were
not technically testimony, the [prosecutor’s] reading may well have been the equivalent
in the jury’s mind of testimony that [the witness] in fact made the statement.” (Douglas,
supra, at p. 419.) In Shipe, the prosecutors asked “blatantly leading questions, . . .
creating the almost irrefutable inference” that the defendant was guilty. (Shipe, supra, at
p. 349; see also id. at p. 351 [prosecutor’s questions were “flagrantly suggestive”].) In
contrast, the prosecutor asked Foots only nonleading questions, without reference to the
statement she made to the police: “I wanted to ask you if on March 18th, 2011, you lived
with [appellant] at [the apartment]”; “on March 18th, 2011, . . . did [appellant] have
                                               8
access to [the apartment]”; and “in March of [2011], were you involved in a dating
relationship with [appellant]?” We cannot conclude such questions were the equivalent
of direct testimony from the witness.
       Moreover, the jurors were properly instructed that the attorney’s questions were
not evidence and that they should “not assume that something is true just because one of
the attorneys asked a question that suggested it was true.” “ ‘The assumption that jurors
are able to follow the court’s instructions fully applies when rights guaranteed by the
[c]onfrontation [c]lause are at issue.’ [Citation.]” (Morgain, supra, 177 Cal.App.4th at
p. 465 [rejecting challenge based on Douglas and Shipe].)4
II. Jury Instruction Regarding Accomplice Testimony
       Over appellant’s objection, the trial court instructed the jury with CALCRIM No.
335, as follows: “If the crimes of Possession of Cocaine Base for Sale, Possession of
Heroin for Sale and Felon Possessing Ammunition were committed, then Undeener Foots
was an accomplice to those crimes.” The remainder of the instruction directed the jury it
could not convict based on uncorroborated accomplice testimony and it should view
accomplice testimony tending to incriminate appellant with caution.
       Appellant contends this instruction was reversible error because “[i]nforming the
jury that Foots was an ‘accomplice’ effectively told the jury that there was at least one
other person who was guilty of the charged crime,” and thus “amounted to a directed
verdict against appellant.”5 We need not decide whether the provision of the instruction
was error, because any error did not prejudice appellant.



4   Appellant points to testimony by the police officer who took the statement from Foots
that the officer “obtained a summary of the events, the particular nature of the
relationship between . . . Foots and [appellant]. [The officer] read that summary or . . .
stated the summary back to . . . Foots. [Foots] agreed that statement or the summary was
correct.” This testimony was immediately struck by the trial court after appellant’s
objection; we again assume the jury followed the court’s instruction to disregard this
testimony. (Morgain, supra, 177 Cal.App.4th at p. 465.)
5  Appellant also contends the instruction directed the jury to construe Foots’s silence
with caution and thus “encouraged them to speculate that her true motive for not
                                             9
       First, the jury found appellant not guilty of the specific crimes identified in the
instruction, and thus did not conclude the challenged instruction compelled it to find
appellant guilty of those charges.
       Moreover, the jury was properly instructed on reasonable doubt and the
presumption of innocence. “ ‘[T]he correctness of jury instructions is to be determined
from the entire charge of the court, not from a consideration of parts of an instruction or
from a particular instruction.’ [Citation.]” (People v. Harrison (2005) 35 Cal. 4th 208,
252.) Viewed as a whole, the instructions cannot reasonably be understood to direct the
jury that appellant committed the charged crimes with Foots. (People v. Heishman
(1988) 45 Cal. 3d 147, 162-163 (rejecting challenge that accomplice as a matter of law
instruction directed jury to find the defendant acted with witness); accord, People v.
Morris (1991) 53 Cal. 3d 152, 210-211, disapproved of on another ground in People v.
Stansbury (1995) 9 Cal. 4th 824, 830, fn. 1.)
       People v. Hill (1967) 66 Cal. 2d 536 (Hill), cited by appellant, does not alter our
analysis. In Hill, three codefendants were tried together for murder. (Id. at pp. 542-543.)
Only one of the defendants testified at trial; his testimony implicated himself and the
other defendants. (Id. at pp. 543, 554-555.) The jury was instructed “if it found the
crimes charged to have been committed, ‘and if you further find that [the testifying
defendant] was an accomplice . . . , then as against [the nontestifying defendants], his
testimony must be corroborated.’ ” (Id. at p. 555.) The nontestifying defendants
appealed, claiming it was error not to instruct the jury that the testifying defendant was an
accomplice as a matter of law. (Id. at p. 554.) The court rejected this claim: “where a
codefendant has made a judicial confession as to crimes charged, an instruction that as a
matter of law such codefendant is an accomplice of other defendants might well be
construed by the jurors as imputing the confessing defendant’s foregone guilt to the other
defendants. [Citation.] It is not error even to forego the giving of accomplice
instructions where the giving of them would unfairly prejudice a codefendant in the eyes

testifying had to do with appellant’s guilt.” The jury was only instructed to view any
incriminating “testimony” with caution; Foots’s silence was not testimony.
                                             10
of the jury. [Citation.] In the [Hill] case it was not error to leave to the jury the
determination of [the testifying defendant’s] role as an accomplice and thus avoid
imputations of the guilt of [the nontestifying defendants] which might have flowed from
the court’s direction that the confessing [defendant] was their accomplice as a matter of
law.” (Id. at pp. 555-556.)
       Hill is distinguishable because in that case, the accomplice was a codefendant
being tried at the same time as the other two defendants. In contrast, Foots had already
pled guilty at the time of appellant’s trial. Moreover, even Hill did not hold instructing
the jury a codefendant was an accomplice as a matter of law was always prejudicial, but
rather that it could be under some circumstances. We do not find such circumstances
present here.
III. Admission of Prior Acts Evidence
       Appellant argues the admission of evidence regarding the 2002 incident was
reversible error. We need not decide if the admission was error because any error did not
prejudice appellant. (People v. Watson (1956) 46 Cal. 2d 818, 836; People v. Malone
(1988) 47 Cal. 3d 1, 22 [Watson harmless error standard applies to evidence admitted
pursuant to Evid. Code, § 1101, subd. (b)].)
       The jury was instructed it could only consider the 2002 incident for two purposes:
whether appellant “acted with the intent to possess the controlled substances for sale in
this case,” and whether he “knew of the substance’s nature or character as a controlled
substance when he allegedly acted in this case.” The prosecutor’s closing statement also
identified only these two purposes.
       With respect to the first purpose, the jury acquitted appellant of both counts
involving sale of controlled substances. As appellant acknowledges, “the jury did not
find evidence of appellant’s prior conviction compelling on the issue of intent to sell.”
As for appellant’s knowledge of the controlled nature of the substances, appellant
concedes he did not dispute this element: “The defense theory was that it was Foots alone
who was selling drugs out of her apartment. . . . Appellant never claimed that he did not


                                               11
know what the drugs were” and “did not dispute that he knew the nature of the drugs
found in the freezer.”
       Appellant argues the admission was nonetheless prejudicial because the jury must
have used the evidence as propensity evidence. The jury was instructed not to consider
the evidence for any purpose other than the two purposes listed above, and was further
instructed: “Do not conclude from this evidence that [appellant] has a bad character or is
disposed to commit crime.” We must presume the jury followed the instructions given
them. (People v. Tully (2012) 54 Cal. 4th 952, 1056.)
IV. Custody Credits
       Appellant’s crime took place on March 18, 2011. He was sentenced on May 14,
2012. As of October 1, 2011, the Legislature changed the formula for calculating
presentence custody conduct credits contained in Penal Code section 4019. (Stats. 2011,
ch. 39, § 53, eff. June 30, 2011, operative Oct. 1, 2011; amended section 4019.) The
formula as amended applied only to persons confined “for a crime committed on or after
October 1, 2011.” (§ 4019, subd. (h).) At sentencing, the trial court awarded appellant
conduct credits pursuant to the version of section 4019 in effect on March 18. (Stats.
2010, ch. 426, § 2, eff. Sept. 28, 2010.) Appellant argues all or some of his conduct
credits should have been calculated pursuant to amended section 4019.
       Appellant first argues equal protection requires amended section 4019 apply
retroactively to his presentence custody, a challenge he concedes has been rejected by the
California Supreme Court. (People v. Lara (2012) 54 Cal. 4th 896, 906, fn. 9; People v.
Brown (2012) 54 Cal. 4th 314, 328-330.) We are bound by those decisions. (Auto Equity
Sales, Inc. v. Superior Court (1962) 57 Cal. 2d 450, 455.)
       Appellant next argues, again on equal protection grounds, that amended section
4019 applies to days he spent in presentence custody after September 30, 2011. This
argument was rejected in People v. Rajanayagam (2012) 211 Cal. App. 4th 42, 53-56
(Rajanayagam). Rajanayagam held a rational relationship existed between the
challenged classification and the legislative purpose of balancing cost savings with public
safety: “Under the very deferential rational relationship test, we will not second-guess the

                                            12
Legislature and conclude its stated purpose is better served by increasing the group of
defendants who are entitled to enhanced conduct credits when the Legislature has
determined the fiscal crisis is best ameliorated by awarding enhanced conduct credit to
only those defendants who committed their offenses on or after October 1, 2011.” (Id. at
p. 56.) We agree with the reasoning of that case.
       Appellant finally contends, this time on statutory construction grounds, that
amended section 4019 applies to days spent in presentence custody after September 30,
2011. He relies on the following statutory language, which he contends is ambiguous and
should be construed in his favor under the rule of lenity: “The changes to this section . . .
shall apply prospectively and shall apply to prisoners who are confined . . . for a crime
committed on or after October 1, 2011. Any days earned by a prisoner prior to October
1, 2011, shall be calculated at the rate required by the prior law.” (§ 4019, subd. (h).)
       We disagree. Amended section 4019, “subdivision (h)’s first sentence reflects the
Legislature intended the enhanced conduct credit provision to apply only to those
defendants who committed their crimes on or after October 1, 2011. Subdivision (h)’s
second sentence does not extend the enhanced conduct credit provision to any other
group, namely those defendants who committed offenses before October 1, 2011, but are
in local custody on or after October 1, 2011. Instead, subdivision (h)’s second sentence
attempts to clarify that those defendants who committed an offense before October 1,
2011, are to earn credit under the prior law. However inartful the language of
subdivision (h), we read the second sentence as reaffirming that defendants who
committed their crimes before October 1, 2011, still have the opportunity to earn conduct
credits, just under prior law. [Citation.] To imply the enhanced conduct credit provision
applies to defendants who committed their crimes before the effective date but served
time in local custody after the effective date reads too much into the statute and ignores
the Legislature’s clear intent in subdivision (h)’s first sentence.” (Rajanayagam, supra,
211 Cal.App.4th at p. 52, fn. omitted; accord, People v. Miles (2013) 220 Cal. App. 4th
432, 435-436; People v. Ellis (2012) 207 Cal. App. 4th 1546, 1552-1553.)
       The trial court did not err in calculating presentence credits.

                                             13
                                  DISPOSITION
      The judgment is affirmed.




                                           SIMONS, J.



We concur.




JONES, P.J.




BRUINIERS, J.




                                      14